Exhibit 10.26

 

LOGO [g929871ex10_26logo.jpg]

December 13, 2012

Kin Gill

 

  RE: Offer of Employment

Dear Kin:

On behalf of Bazaarvoice, Inc. (the “Company”), I am pleased to invite you to
join the Company as Associate General Counsel reporting to Bryan Barksdale,
General Counsel. In this position, you will be expected to devote your full
business time, attention and energies to the performance of your duties with the
Company. If you accept our offer of employment by complying with the
instructions set forth in the last paragraph of this offer, your first day of
employment will be on or before January 14, 2013. The terms of this offer of
employment are as follows:

1. At-Will Employment. You should be aware that your employment with the Company
is for no specified period and constitutes “at-will” employment. As a result,
you are free to terminate your employment at any time, for any reason or for no
reason. Similarly, the Company is free to terminate your employment at any time,
for any reason or for no reason.

2. Office Location. Your primary office location will be in our Austin Office
located at 3900 N. Capital of TX Hwy, Suite 300, Austin, TX 78746.

3. Compensation. The Company will pay you a base salary at a rate of $16,666.68
per month (annualized to $200,000 per year) in accordance with the Company’s
standard payroll policies, including compliance with applicable

 

Gill

 

LOGO [g929871ex10_26footer.jpg]



--------------------------------------------------------------------------------

LOGO [g929871ex10_26logo.jpg]

 

withholding requirements. The first and last payment by the Company to you will
be adjusted, if necessary, to reflect a commencement or termination date other
than the first or last working day of a pay period.

In addition, the Company will pay you a $25,000 signing bonus on the first
regular payroll following your official start date. Should you voluntarily leave
the Company within one year of your official start date; a pro-rated amount of
this signing bonus will be due and payable to the Company.

4. Stock Ownership.

(a) Stock Options: Subject to approval by the Company’s Board of Directors, you
will be granted an option under the Company’s 2012 Equity Incentive Plan to
purchase 20,000 shares of the Company’s common stock at a price per share equal
to the fair market value of the common stock on the date upon which the Board of
Directors approves the option grant. We will recommend that the Company’s Board
of Directors set your vesting schedule with respect to such option as follows:
One-fourth ( 1⁄4th) of the shares subject to the option will vest on the first
anniversary of your employment with the Company and an additional one
forty-eighth (1/48th) of the total number of such shares will vest each month
thereafter, subject to your continued employment with the Company on any such
date.

(b) Restricted Stock Units: Restricted Stock Units: Subject to the approval by
the Company’s Board of Directors, you will be granted a restricted stock unit
under the Company’s 2012 Equity Incentive Plan for 5,000 shares of the Company’s
common stock. We will recommend that the Company’s Board of Directors set your
vesting schedule with respect to such restricted stock units as follows:
Twenty-five percent (25%) of the total number of units will vest on the

 

Gill

 

LOGO [g929871ex10_26footer.jpg]



--------------------------------------------------------------------------------

LOGO [g929871ex10_26logo.jpg]

 

first day of the first calendar quarter following the first anniversary of your
date of hire (e.g., if your date of hire is January 15, 2013, the first
installment would vest on April 1, 2014) and an additional twenty-five percent
(25%) of the total number of units will vest on the corresponding date of each
year thereafter, subject to your continued employment with the Company on each
such date. This restricted stock unit will be granted pursuant to a Restricted
Stock Unit Award Agreement to be entered into between you and the Company.

5. Benefits. During the term of your employment, you will be entitled to the
Company’s standard vacation and benefits covering employees at your level, as
such may be in effect from time to time.

6. Immigration Laws. For purposes of federal immigration laws, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided within three business days of the effective date of your employment, or
your employment relationship with the Company may be terminated.

7. Prior Employment Relationships; Conflicting Obligations. If you have not
already done so, we request that you disclose to the Company any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by the Company or limit the manner in which you may be employed. It
is the Company’s understanding that any such agreements will not prevent you
from performing the duties of your position and you represent that such is the
case. Moreover, you agree that, during the term of your employment with the
Company, you will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the

 

Gill

 

LOGO [g929871ex10_26footer.jpg]



--------------------------------------------------------------------------------

LOGO [g929871ex10_26logo.jpg]

 

Company. Similarly, you agree not to bring any third party confidential
information to the Company, including that of your former employer, and that in
performing your duties for the Company you will not in any way utilize any such
information.

8. Employee Proprietary Information Agreement. As a condition of this offer of
employment, you will be required on your first day of employment to complete and
sign the Company’s standard form of Employee Proprietary Information Agreement
(the “EPIA”) attached hereto as Exhibit A.

9. General. This offer letter, the EPIA and the Stock Option Agreement covering
the shares described in paragraph 3, when signed by you, set forth the terms of
your employment with the Company and supersede any and all prior representations
and agreements, whether written or oral. In the event of a conflict between the
terms and provisions of this offer letter, on the one hand, and the EPIA and the
Stock Option Agreement, on the other hand, the terms and provisions of the EPIA
and the Stock Option Agreement will control. Any amendment of this offer letter
or any waiver of a right under this offer letter must be in a writing signed by
you and an officer of the Company. This offer letter will be governed by Texas
law without giving effect to its conflict of law principles.

10. Background Check; Contingencies. This offer of employment is contingent upon
the satisfactory completion of background screens to be performed by the Company
and/or independent contractors of the Company. If such checks fail to satisfy
the Company’s requirements for employees at your level, this offer of employment
shall be rescinded.

 

Gill

 

LOGO [g929871ex10_26footer.jpg]



--------------------------------------------------------------------------------

LOGO [g929871ex10_26logo.jpg]

 

We look forward to you joining the Company. If the foregoing terms are
agreeable, please indicate your acceptance by signing this offer letter in the
space provided below and returning it to me not later than December 18, 2012.

 

Sincerely, BAZAARVOICE, INC. /s/ Kathy Smith-Willman Kathy Smith-Willman,
Director – People Relations Agreed and Accepted by: Signature:

/s/ Kin Gill

Date:

December 13. 2012

 

Gill

 

LOGO [g929871ex10_26footer.jpg]



--------------------------------------------------------------------------------

LOGO [g929871ex10_26logo.jpg]

 

EXHIBIT A

EMPLOYEE PROPRIETARY INFORMATION AGREEMENT

 

Gill

 

LOGO [g929871ex10_26footer.jpg]